DETAILED ACTION
This office action is in response to the application filed on 5/21/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-10, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 9,412,616) in view of Pillarisetty (US 2009/0166743).
With respect to Claim 1, Xie 
a first fin (106) that protrudes from a substrate and extends in a first direction;
a second fin (106) that protrudes from the substrate and extends in the first direction, the first fin and the second fin being spaced apart; 
a gate line (110) including a dummy gate electrode (110B) and a gate electrode (110A), the dummy gate electrode at least partially covering the first fin, the gate electrode at least partially covering the second fin, the gate line covering the first fin and the second fin, the gate line extending in a second direction different from the first direction; 
a gate dielectric layer (150A) between the gate electrode and the second fin
However, Xie does not show wherein the dummy gate electrode including different materials from the gate electrode.
On the other hand, Pillarisetty discloses (Fig 2g) a semiconductor device comprising a gate line including a dummy gate electrode (218) and a gate electrode (212 or 226), the dummy gate electrode including different materials from the gate electrode (par 27 and 33). Pillarisetty teaches doing so to form a gate electrode of materials with characteristics that result in a higher threshold voltage for the PG device relative to the PD device to increase static noise margin and read stability in a memory application (par 33).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the dummy gate electrode including different materials from the gate electrode in the device of Xie to form a gate electrode of materials with characteristics that result in a higher threshold voltage for the PG device relative to the PD device to increase static noise margin and read stability in a memory application.
With respect to Claim 2, Xie discloses (Fig 2a – 2s) wherein a side surface of the dummy gate electrode with respect to the first direction is between the first fin and the second fin.
With respect to Claim 6, Pillarisetty discloses (Fig 2g) wherein a width of the dummy gate electrode in the first direction is wider than a width of the gate electrode in the first direction.
With respect to Claim 7, Pillarisetty discloses (Fig 2g) wherein a lower surface of the dummy gate electrode is at a higher level than a lower surface of the gate electrode.
With respect to Claim 8, Xie discloses (Fig 2a – 2s) further comprising: a dummy gate insulating layer (150a) between the first fin and the dummy gate electrode.
With respect to Claim 9, Xie discloses (Fig 2a – 2s) wherein the gate dielectric layer covers a side surface of the dummy gate electrode with respect to the first direction.
With respect to Claim 10, Xie discloses (Fig 2a – 2s) wherein the gate dielectric layer extends in the second direction.
With respect to Claim 14, Xie discloses (Fig 2a – 2s) most aspects of the current invention including a semiconductor device comprising:
a first fin (106) that protrudes from a substrate and extends in a first direction;
a second fin (106) that protrudes from the substrate and extends in the first direction,
a third fin (106) that protrudes from the substrate and extends in the first direction, the first fin, the second fin and the third fin being spaced apart
a gate line (110) including a dummy gate electrode (110B), a first gate electrode (110A) and a second gate electrode (110C), the dummy gate electrode covering the first 
a first gate dielectric layer (150A) between the first gate electrode and the second fin
a second gate dielectric layer (150A) between the second gate electrode and the third fin
However, Xie does not show wherein the dummy gate electrode including different materials from the first gate electrode and the second gate electrode.
On the other hand, Pillarisetty discloses (Fig 2g) a semiconductor device comprising a gate line including a dummy gate electrode (218), a first gate electrode (212) and a second gate electrode (226), the dummy gate electrode including different materials from the first and second gate electrode (par 27 and 33). Pillarisetty teaches doing so to form a gate electrode of materials with characteristics that result in a higher threshold voltage for the PG device relative to the PD device to increase static noise margin and read stability in a memory application (par 33).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the dummy gate electrode including different materials from the first gate electrode and the second gate electrode in the device of Xie to form a gate electrode of materials with characteristics that result in a higher threshold voltage for the PG device relative to the PD device to increase static noise margin and read stability in a memory application.
With respect to Claim 15, Pillarisetty discloses (Fig 2g) wherein the first gate electrode and the second gate electrode include different materials.
With respect to Claim 20, Xie discloses (Fig 2a – 2s) most aspects of the current invention including a semiconductor device comprising:
a fin (106) that protrudes from a substrate and extends in a first direction;
a gate line (110) including a dummy gate electrode (110B) and a gate electrode (110A), the dummy gate electrode covering a first side surface of the fin, the gate electrode covering a second side surface of the fin, the gate line covering the fin and extending in a second direction different from the first direction
a dummy gate dielectric layer (150A) between the dummy gate electrode and the fin
a gate dielectric layer (150A) between the gate electrode and the fin
However, Xie does not show wherein the dummy gate electrode including different materials from the gate electrode.
On the other hand, Pillarisetty discloses (Fig 2g) a semiconductor device comprising a gate line including a dummy gate electrode (218) and a gate electrode (212 or 226), the dummy gate electrode including different materials from the gate electrode (par 27 and 33). Pillarisetty teaches doing so to form a gate electrode of materials with characteristics that result in a higher threshold voltage for the PG device relative to the PD device to increase static noise margin and read stability in a memory application (par 33).

It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the dummy gate electrode including different materials from the gate electrode in the device of Xie to form a gate electrode of materials with characteristics that result in a higher threshold voltage for the PG device relative to the PD device to increase static noise margin and read stability in a memory application.
Claims 3, 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Pillarisetty and in further view of Liaw (US 2018/0040621).
With respect to Claim 3, Xie discloses (Fig 2a – 2s) most aspects of the current invention. However, Xie does not show wherein a side surface of the dummy gate electrode with respect to the first direction is above the first fin, the dummy gate electrode covers a first side surface of the first fin, and the gate electrode covers the second fin and a second side surface of the first fin.
On the other hand, Liaw shows (Fig 5A-5B) a semiconductor device comprising a first and second fin (200) that protrudes from a substrate (202) and extends in a first direction, a gate line including a dummy gate electrode (224) and a gate electrode (110/115), wherein a side surface of the dummy gate electrode with respect to the first direction is above the first fin, the dummy gate electrode covers a first side surface of the first fin, and the gate electrode covers a second fin and a second side surface of the first fin. Liaw teaches doing so to electrically isolate a first circuits and a second circuit of the FINFET using the dummy gate electrode structure (par 33-35).

It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein a side surface of the dummy gate electrode with respect to the first direction is above the first fin, the dummy gate electrode covers a first side surface of the first fin, and the gate electrode covers the second fin and a second side surface of the first fin electrode in the device of Xie to electrically isolate a first circuits and a second circuit of the FINFET using the dummy gate electrode structure.
With respect to Claim 11, Pillarisetty discloses (Fig 2g) an insulating layer between a side surface of the dummy gate electrode with respect to the first direction and the gate dielectric layer. Furthermore, Liaw shows (Fig 5A-5B) further comprising: a gate oxide layer (216) between a side surface of the dummy gate electrode with respect to the first direction and the gate dielectric layer (par 35). (motivation to do so provided above)
With respect to Claim 12, Pillarisetty discloses (Fig 2g) further comprising: a work function adjusting layer (216) on a gate dielectric layer (210). Furthermore, Liaw teaches (Fig 5A-5B) forming  a work function adjusting layer on the gate dielectric layer, the second fin and the side surface of the dummy gate electrode (par 33). (motivation to do so provided above)
With respect to Claim 13, Liaw shows (Fig 5A-5B) wherein the dummy gate electrode includes a metal, and a gate dielectric layer covers the side surface of the dummy gate electrode.
With respect to Claim 16, Xie discloses (Fig 2a – 2s) most aspects of the current invention. However, Xie does not show further comprising: a first work function adjusting layer between the first gate electrode and the first gate dielectric layer; and a second work function adjusting layer between the second gate electrode and the second gate dielectric layer, the first 
On the other hand, Liaw shows (Fig 5A-5B) a semiconductor device comprising a first and second fin (200) that protrudes from a substrate (202) and extends in a first direction, a gate line including a dummy gate electrode (224) and a first and second gate electrode/ functional gates (110/115), and further comprising: a first work function adjusting layer between the first gate electrode and the first gate dielectric layer; and a second work function adjusting layer between the second gate electrode and the second gate dielectric layer, the first work function adjusting layer and the second work function adjusting layer including different materials (par 36 teaches the formation of the functional gates including work function layers). Liaw teaches doing so to electrically isolate a first circuits and a second circuit of the FINFET using the dummy gate electrode structure (par 33-35).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein a first work function adjusting layer between the first gate electrode and the first gate dielectric layer; and a second work function adjusting layer between the second gate electrode and the second gate dielectric layer, the first work function adjusting layer and the second work function adjusting layer including different materials in the device of Xie to electrically isolate a first circuits and a second circuit of the FINFET using the dummy gate electrode structure.
With respect to Claim 17, Liaw shows (Fig 5A-5B) wherein a gate dielectric layer covers a side surface of the dummy gate electrode with respect to the first direction.
With respect to Claim 18, Pillarisetty discloses (Fig 2g) an insulating layer between a side surface of the dummy gate electrode with respect to the first direction and the gate dielectric layer. Furthermore, Liaw shows (Fig 5A-5B) further comprising: a gate oxide layer (216) between a side surface of the dummy gate electrode with respect to the first direction and the gate dielectric layer (par 35). (motivation to do so provided above)
With respect to Claim 19, Liaw shows (Fig 5A-5B) wherein a second gate dielectric layer covers a side surface of the first gate electrode with respect to the first direction.
Claim Objections
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

<Remainder of page intentionally left blank>



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814